             Case 1:11-cv-06616-RKE Document 82 Filed 06/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------------x

YOEL WEISSHAUS,

                                            Plaintiff,
                                                                           11 Civ. 6616 (RKE)
           -against-
                                                                           ORDER
PORT AUTHORITY OF NEW YORK
AND NEW JERSEY,

                                            Defendant.

-----------------------------------------------------------------------x


                                                    ORDER

           On May 28, 2020, the Court of Appeals issued a summary order, No. 19-161-cv, Dkt. No.

95, vacating in part and remanding the court’s December 17, 2018 opinion, No. 11-cv-6616, Dkt.

No. 78. The Court of Appeals’ order directed the court

           to convert the motion to one for summary judgment, in whole or in part, and to
           permit [Plaintiff] an opportunity to submit evidence in opposition to the motion. Of
           course, the district court is free, upon such conversion, to consider the evidentiary
           materials submitted by [Defendant]. We express no opinion as to the merits of
           [Plaintiff’s] claim.

Weisshaus v. Port Authority of New York & New Jersey, No. 19-161-cv (May 28, 2020), Dkt. No.

95 at 7.

           The sole issue remaining is Plaintiff’s claim that revenue from a toll increase implemented

in 2011 was used for projects not functionally related to the Interstate Transportation Network.

Accordingly, it is hereby

           ORDERED that Defendant’s motion to dismiss for failure to state a claim is converted to

one for partial summary judgment, and it is further
         Case 1:11-cv-06616-RKE Document 82 Filed 06/25/20 Page 2 of 2



       ORDERED that, on or before July 10, 2020, the parties shall jointly submit a letter

informing the court whether they intend to rely on Defendant’s prior submissions, and any

responsive submissions provided by Plaintiff, or whether discovery is warranted, and it is further

       ORDERED that, should one or both of the parties desire discovery, the parties shall

submit, with the July 10 letter, a joint proposed schedule for discovery not to exceed three months.

       IT IS SO ORDERED.



                                                                          /s/ Richard K. Eaton
                                                                         Richard K. Eaton, Judge

Dated: June 25, 2020
       New York, New York
